
	
		III
		110th CONGRESS
		2d Session
		S. RES. 641
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Brownback (for
			 himself, Mr. DeMint,
			 Mr. Hatch, Mr.
			 Inhofe, Mr. Martinez,
			 Mr. Roberts, and
			 Mr. McConnell) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Congratulating the Focus on the Family
		  radio program for its induction into the National Radio Hall of
		  Fame.
	
	
		Whereas the National Radio Hall of Fame & Museum was
			 created to commemorate significant figures in the world of radio, a medium that
			 has been integral to American society since the early 20th century;
		Whereas a key element of the mission of the National Radio
			 Hall of Fame & Museum is to recognize and showcase contemporary talent from
			 diverse radio programming formats;
		Whereas, each November since 1992, significant radio
			 figures have been honored for their excellence in the field of radio by being
			 inducted into the National Radio Hall of Fame;
		Whereas James C. Dobson, Ph.D., is founder and chairman of
			 Focus on the Family;
		Whereas the Focus on the Family radio program first aired
			 in 1977 and now is heard through more than 3,000 radio outlets in North America
			 and in 27 languages in over 160 other countries;
		Whereas the Focus on the Family radio program has
			 benefitted the lives of families and individuals across the United States and
			 around the world;
		Whereas the Focus on the Family radio program has been
			 named as a 2008 inductee to the National Radio Hall of Fame; and
		Whereas the Focus on the Family radio program is the first
			 faith-based radio program to receive this honor: Now, therefore, be it
		
	
		That the Senate congratulates the
			 Focus on the Family radio program, its staff, and its founder and chairman,
			 James Dobson, for their excellence in radio programming and the program's
			 worthy induction into the National Radio Hall of Fame.
		
